El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
La contención de la apelante es qne la corte de distrito erró al declarar sin lngar nna excepción previa de falta de hechos suficientes para determinar nna causa de acción.
Se copia verbatim en la demanda el primero de una serie de nueve pagarés. La objeción de la apelante es que el demandante no alega que los ocho pagarés restantes de esta serie fueron otorgados en la misma forma. La simple con-signación de tal objeción en un alegato no exige que sea considerada seriamente.
También se copia en la demanda el primero de otros dos pagarés. Se alega que son idénticos en su forma.
La demanda fué radicada el 1 de marzo de 1929. Cada uno de los dos pagarés en ella copiados contiene una cláusula anticipante (accelerating). Los dos pagarés de la segunda serie y cuatro de la primera habían vencido, independiente-mente de la cláusula anticipante, antes de la radicación de la demanda.
La segunda objeción de la apelante es que la demanda no especifica qué pagarés estaban vencidos. La alegación im-pugnada es que “al vencerse alguno de los pagarés arriba dichos el demandante requirió a la demandada para que le hiciere efectivo el montante de la deuda ascendente a la suma de $1,515.30 (mil quinientos quince dólares treinta centavos) y la demandada se ha negado a ello. ’ ’ En un párrafo anterior de la demanda se describen los nueve pagarés de la primera serie como vencederos el día 11 de los meses de noviembre y diciembre de 1928, y enero, febrero, marzo, abril, mayo, junio y julio de 1929. Los dos pagarés de la segunda serie se .describen en otro sitio como vencederos en diciembre 6, 1928, y enero 1, 1929.
Le conformidad con los términos de la cláusula antici-pante, todos los pagarés vencerían y serían exigibles al dejarse de pagar cualquiera de ellos a su vencimiento. Todo *754ellos habían vencido y eran exigibles al tiempo del requeri-miento de pag’o. El haberse dejado de especificar cuáles y cuántos de ellos hubiesen vencido y serían exigibles en aquel momento en ausencia de una cláusula anticipante, no equi-valía a dejarse: de aducir hechos suficientes para determinar una causa de acción.

Debe confirmarse la sentencia apelada.